

EXHIBIT 10.1


CALUMET GP, LLC
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
Section 1.Purpose and History of the Plan.
The Calumet GP, LLC Long-Term Incentive Plan (the “Plan”) has been adopted by
Calumet GP, LLC, a Delaware limited liability company (the “Company”), the
general partner of Calumet Specialty Products Partners, L.P., a Delaware limited
partnership (the “Partnership”). The Plan is intended to promote the interests
of the Partnership, the Company and their Affiliates by providing to Employees,
Consultants and Directors incentive compensation awards based on Units to
encourage superior performance. The Plan is also contemplated to enhance the
ability of the Company, the Partnership and their Affiliates to attract and
retain the services of individuals who are essential for the growth and
profitability of the Company, the Partnership and their Affiliates and to
encourage them to devote their best efforts to advancing the business of the
Company, the Partnership and their Affiliates.
The Plan was originally adopted January 24, 2006. The Board has approved this
amendment and restatement of the Plan to be effective as of December 10, 2015,
subject to the approval of the Partnership’s unitholders (the “Amendment Date”),
in order to add additional Units that may be delivered with respect to Awards
under the Plan, and to update certain other administrative provisions.
Section 2.    Definitions.
As used in the Plan, the following terms shall have the meanings set forth
below:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Amendment Date” has the meaning set forth in Section 1.
“ASC Topic 718” means Accounting Standards Codification Topic 718,
Compensation—Stock Compensation, or any successor accounting standard.
“Award” means an Option, Restricted Unit, Phantom Unit or Substitute Award
granted under the Plan, and shall include any tandem DERs granted with respect
to a Phantom Unit or Option.
“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.
“Board” means the Board of Directors of the Company.
“Change of Control” means, and shall be deemed to have occurred upon, one or
more of the following events:
(i) any “person” or “group”, within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than an Affiliate,
becomes the beneficial owner, by way of merger, consolidation, recapitalization,
reorganization or otherwise, of fifty percent (50%) or more of the voting power
of the outstanding equity interests of the Partnership;
(ii) a Person other than the Company or an Affiliate of the Company becomes the
general partner of the Partnership; or

1



--------------------------------------------------------------------------------



(iii) the sale or other disposition, including by liquidation or dissolution, of
all or substantially all of the assets of the Company or the Partnership in one
or more transactions to any Person other than an Affiliate.
Notwithstanding the foregoing, with respect to any Award that is subject to
Section 409A of the Internal Revenue Code, “Change of Control” shall have the
meaning ascribed to such term in the regulations or other guidance issued with
respect to Section 409A.
“Committee” means the Board, the Compensation Committee of the Board or such
other committee as may be appointed by the Board to administer the Plan.
“Consultant” means an individual who renders consulting services to the Company,
the Partnership or an Affiliate.
“DER” means a distribution equivalent right, being a contingent right, granted
in tandem with a specific Option or Phantom Unit, to receive an amount in cash
equal to the cash distributions made by the Partnership with respect to a Unit
during the period such Award is outstanding.
“Director” means a member of the board of directors of the Company or an
Affiliate who is not an Employee or a Consultant.
“Employee” means an employee of the Company, the Partnership or an Affiliate.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means the closing sales price of a Unit on the principal
national securities exchange or other market in which trading in Units occurs on
the applicable date (or if there is no trading in the Units on such date, on the
next preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee). If Units are not
traded on a national securities exchange or other market at the time a
determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee
in such other manner as it may deem appropriate, and, to the extent applicable,
in compliance with the requirements of Section 409A.
“Option” means an option to purchase Units granted under the Plan.
“Participant” means an Employee, Consultant or Director granted an Award under
the Plan.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, as it may be amended or amended and
restated from time to time.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.
“Phantom Unit” means a phantom (notional) Unit granted under the Plan which upon
vesting entitles the Participant to receive a Unit or an amount of cash equal to
the Fair Market Value of a Unit, as determined by the Committee in its
discretion.
“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is not
exercisable by or payable to the Participant, as the case may be.
“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act or
any successor rule or regulation thereto as in effect from time to time.
“SEC” means the Securities and Exchange Commission, or any successor thereto.

2



--------------------------------------------------------------------------------



“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the Department of Treasury regulations and other interpretive
guidance issued thereunder, including, without limitation, any such regulations
or guidance that may be amended or issued after the Amendment Date.
“Substitute Award” means an award granted pursuant to Section 6(c)(viii) of the
Plan.
“UDR” means a distribution made by the Partnership with respect to a Restricted
Unit.
“Unit” means a Common Unit of the Partnership.
Section 3.    Administration.
The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the following and applicable law, the Committee, in its
sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the Company, subject to such limitations on such delegated powers and
duties as the Committee may impose, if any. Upon any such delegation all
references in the Plan to the “Committee”, other than in Section 7, shall be
deemed to include the Chief Executive Officer; provided, however, that such
delegation shall not limit the Chief Executive Officer’s right to receive Awards
under the Plan. Notwithstanding the foregoing, the Chief Executive Officer may
not grant Awards to, or take any action with respect to any Award previously
granted to, a person who is an officer subject to Rule 16b-3 or a member of the
Board. Subject to the terms of the Plan and applicable law, and in addition to
other express powers and authorizations conferred on the Committee by the Plan,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award; (v) determine whether, to
what extent, and under what circumstances Awards may be settled, exercised,
canceled, or forfeited; (vi) interpret and administer the Plan and any
instrument or agreement relating to an Award made under the Plan; (vii)
establish, amend, suspend, or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or an Award Agreement in such manner and to such
extent as the Committee deems necessary or appropriate. Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive, and binding upon all Persons, including the
Company, the Partnership, any Affiliate, any Participant, and any beneficiary of
any Award.
Section 4.    Units.
(a) Limits on Units Deliverable. Subject to adjustment as provided in Section
4(c), the number of Units that may be delivered with respect to Awards under the
Plan is 3,883,960. Units withheld from an Award to satisfy the exercise price of
such Award or the Company’s or an Affiliate’s minimum tax withholding
obligations with respect to the Award shall not be considered to be Units
delivered under the Plan for this purpose. If any Award is forfeited, cancelled,
exercised, or otherwise terminates or expires without the actual delivery of
Units pursuant to such Award, the Units subject to such Award shall again be
available for Awards under the Plan. There shall not be any limitation on the
number of Awards that may be granted and paid in cash.
(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing, as determined by the Committee in its discretion.
(c) Adjustments. With respect to any “equity restructuring” event that could
result in an additional compensation expense to the Company or the Partnership
pursuant to the provisions of ASC Topic 718 if adjustments to Awards with
respect to such event were discretionary, the Committee shall equitably adjust
the number and type of

3



--------------------------------------------------------------------------------



Units (or other securities or property) covered by each outstanding Award and
the terms and conditions, including the exercise price and performance criteria
(if any), of such Award to equitably reflect such event and shall adjust the
number and type of Units (or other securities or property) with respect to which
Awards may be granted under the Plan after such event. With respect to any other
similar event that would not result in an accounting charge under ASC Topic 718
if the adjustment to Awards with respect to such event were subject to
discretionary action, the Committee shall have complete discretion to adjust
Awards and the number and type of Units (or other securities or property) with
respect to which Awards may be granted under the Plan in such manner as it deems
appropriate with respect to such other event.
Section 5.    Eligibility.
Any Employee, Consultant or Director who performs services, directly or
indirectly, for the benefit of the Partnership shall be eligible to be
designated a Participant and receive an Award under the Plan.
Section 6.    Awards.
(a)    Options. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Options shall be granted, the
number of Units to be covered by each Option, whether DERs are granted with
respect to such Option, the purchase price therefor and the Restricted Period
and other conditions and limitations applicable to the exercise of the Option,
including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.
(i)     Exercise Price. The exercise price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted but,
except with respect to a Substitute Award, may not be less than the Fair Market
Value of a Unit as of the date of grant of the Option.
(ii)     Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period with respect to an Option grant, which may
include, without limitation, the provision for accelerated vesting up on the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect thereto may be made
or deemed to have been made, which may include, without limitation, cash, check
acceptable to the Company, a “cashless-broker” exercise through procedures
approved by the Company, withholding Units to be acquired upon the Option
exercise, or any combination of methods, having a Fair Market Value on the
exercise date equal to the relevant exercise price.
(iii) Forfeitures. Except as otherwise provided in the terms of the Option
grant, upon termination of a Participant’s employment with or consulting
services to the Company and its Affiliates or membership on the Board, whichever
is applicable, for any reason during the applicable Restricted Period, all
Options shall be forfeited by the Participant. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Options.
(iv) Option DERs. To the extent provided by the Committee, in its discretion, a
grant of Options may include a tandem DER grant, which may provide that such
DERs shall be paid directly to the Participant, be credited to a bookkeeping
account (with or without interest in the discretion of the Committee) subject to
the same vesting restrictions as the tandem Options Award, or be subject to such
other provisions or restrictions as determined by the Committee in its
discretion.
(b)    Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units or Phantom Units shall be granted, the number of Restricted
Units or Phantom Units to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units or Phantom Units may
become vested or forfeited and such other terms and conditions as the Committee
may establish with respect to such Awards.
(i)    DERs. To the extent provided by the Committee, in its discretion, a grant
of Phantom Units may include a tandem DER grant, which may provide that such
DERs shall be paid directly to the Participant, be

4



--------------------------------------------------------------------------------



credited to a bookkeeping account (with or without interest in the discretion of
the Committee) subject to the same vesting restrictions as the tandem Phantom
Unit Award, or be subject to such other provisions or restrictions as determined
by the Committee in its discretion.
(ii)    UDRs. To the extent provided by the Committee, in its discretion, a
grant of Restricted Units may provide that distributions made by the Partnership
with respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be.
Absent such a restriction on the UDRs in the grant agreement, UDRs shall be paid
to the holder of the Restricted Unit without restriction.
(iii) Forfeitures. Except as otherwise provided in the terms of the Restricted
Units or Phantom Units grant, upon termination of a Participant’s employment
with or consulting services to the Company and its Affiliates or membership on
the Board, whichever is applicable, for any reason during the applicable
Restricted Period, all outstanding Restricted Units and Phantom Units awarded
the Participant shall be automatically forfeited on such termination. The
Committee may, in its discretion, waive in whole or in part such forfeiture with
respect to a Participant’s Restricted Units and/or Phantom Units.
(iv) Lapse of Restrictions.
(A) Phantom Units. Upon or as soon as reasonably practical following the vesting
of each Phantom Unit, but in no event following the date that is two and ½
months following the vesting event, and subject to the provisions of Section
8(b), the Participant shall be entitled to receive from the Company one Unit or
cash equal to the Fair Market Value of a Unit, as determined by the Committee in
its discretion.
(B)     Restricted Units. Upon or as soon as reasonably practical following the
vesting of each Restricted Unit, subject to satisfying the tax withholding
obligations of Section 8(b), the Participant shall be entitled to have the
restrictions removed from his or her Unit certificate so that the Participant
then holds an unrestricted Unit.
(v)     Deferral of Phantom Units. Notwithstanding any other provision in this
Section 6(b), the Committee may provide for the deferral of a settlement of
vested Phantom Units. Deferred settlement may be required by the Committee or
permitted at the election of the Participant on terms and conditions established
by the Committee at the time of award of the Phantom Unit and in accordance with
the deferral provisions established for the Calumet Specialty Products Partners,
L.P. Executive Deferred Compensation Plan. Deferred settlement may include,
without limitation, provisions for the payment or crediting of DERs during the
deferral period.
(c)    General.
(i)    Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
(ii) Limits on Transfer of Awards.
(A) Except as provided in Paragraph (C) below, each Option shall be exercisable
only by the Participant during the Participant’s lifetime, or by the person to
whom the Participant’s rights shall pass by will or the laws of descent and
distribution.
(B)     Except as provided in Paragraph (C) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a

5



--------------------------------------------------------------------------------



Participant and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company, the Partnership or any Affiliate.
(C)     To the extent specifically provided by the Committee with respect to an
Option, an Option may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.
(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, but such term may not exceed 10 years.
(iv) Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be inscribed on any such certificates
to make appropriate reference to such restrictions.
(v)    Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee determines.
(vi) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating applicable law or the applicable rules
or regulations of any governmental agency or authority or securities exchange.
No Units or other securities shall be delivered pursuant to any Award until
payment in full of any amount required to be paid pursuant to the Plan or the
applicable Award grant agreement (including, without limitation, any exercise
price or tax withholding) is received by the Company.
(vii) Prohibition on Repricing of Options. Subject to the provisions of Section
4(c) or Section 7(c), the terms of outstanding Award Agreements may not be
amended without the approval of the Partnership’s unitholders so as to (A)
reduce the Unit exercise price of any outstanding Options, (B) grant a new
Option or other Award in substitution for, or upon the cancellation of, any
previously granted Option that has the effect of reducing the exercise price
thereof, (C) exchange any Option for Units, cash or other consideration when the
exercise price per Unit under such Option exceeds the Fair Market Value of the
underlying Units, or (D) take any other action that would be considered a
“repricing” of an Option under the listing standards of the applicable national
securities exchange on which the Units are then listed. Subject to Section 4(c)
or Section 7(c), the Committee shall have the authority, without the approval of
the Partnership’s unitholders, to amend any outstanding Award to increase the
per Unit exercise price of any outstanding Options or to cancel and replace any
outstanding Options with the grant of Options having a per Unit exercise price
that is equal to or greater than the per Unit exercise price of the original
Options.
(viii) Substitute Awards. Awards may be granted under the Plan in substitution
for similar assumed, canceled or forfeited awards held by individuals who become
Employees, Consultants or Directors as a result of a merger, consolidation or
acquisition by the Company or an Affiliate of another entity or the assets of
another entity. Such Substitute Awards that are Options may have exercise prices
less than the Fair Market Value of a Unit on the date of such substitution.
Section 7.    Amendment and Termination.
Except to the extent prohibited by applicable law:

6



--------------------------------------------------------------------------------



(a)    Amendments to the Plan. Except as required by the rules of the principal
securities exchange on which the Units are traded and subject to Section 7(b)
below, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or any other Person.
(b)    Amendments to Awards. Subject to Section 7(a), the Committee may waive
any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall materially reduce the benefit to a Participant without the
consent of such Participant.
(c)    Actions Upon the Occurrence of Certain Events. Upon the occurrence of any
event described in Section 4(c) of the Plan, any Change of Control, any change
in applicable law or regulation affecting the Plan or Awards thereunder, or any
change in accounting principles affecting the financial statements of the
Partnership, the Committee, in its sole discretion and on such terms and
conditions as it deems appropriate, may take any one or more of the following
actions in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan or an outstanding Award:
(D) provide for either (i) the termination of any Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of such transaction
or event the Committee determines in good faith that no amount would have been
attained upon the exercise of such Award or realization of the Participant’s
rights, then such Award may be terminated by the Company without payment) or
(ii) the replacement of such Award with other rights or property selected by the
Committee in its sole discretion;
(E)     provide that such Award be assumed by the successor or survivor entity,
or a parent or subsidiary thereof, or be exchanged for similar options, rights
or awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;
(F) make adjustments in the number and type of Units (or other securities or
property) subject to outstanding Awards, and in the number and kind of
outstanding Awards or in the terms and conditions of (including the exercise
price), and the vesting/performance criteria included in, outstanding Awards, or
both;
(G) provide that such Award shall be exercisable or payable, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and
(H) provide that the Award cannot be exercised or become payable after such
event, i.e., shall terminate upon such event.
Notwithstanding the foregoing, (i) with respect to any “equity restructuring”
event that could result in an additional compensation expense to the Company or
the Partnership pursuant to the provisions of ASC Topic 718, the provisions in
Section 4(c) shall control to the extent they are in conflict with the
discretionary provisions of this Section 7(c).
Section 8.    General Provisions.
(a)    No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.
(b)    Tax Withholding. Unless other arrangements have been made that are
acceptable to the Company, the Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units, Units that would otherwise be issued pursuant to such Award or
other property) of any applicable taxes payable in respect of the grant of an
Award,

7



--------------------------------------------------------------------------------



its exercise, the lapse of restrictions thereon, or any payment or transfer
under an Award or under the Plan and to take such other action as may be
necessary in the opinion of the Company to satisfy its withholding obligations
for the payment of such taxes. Any determination made by the Committee to allow
a Participant who is subject to Rule 16b-3 to pay taxes with shares of Stock
through net settlement or previously owned shares shall be approved by a
committee made up of two or more “nonemployee directors” (as defined within Rule
16b-3) or the full Board. If such tax obligations are satisfied through the
withholding of Units that are otherwise issuable to the Participant pursuant to
an Award (or through the surrender of Units by the Participant to the Company),
the maximum number of Units that may be so withheld (or surrendered) shall be
the number of Units that have an aggregate Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such tax liabilities
determined based on the greatest withholding rates for federal, state, foreign
and/or local tax purposes, including payroll taxes, that may be utilized without
creating adverse accounting treatment with respect to such Award, as determined
by the Committee.
(c)    No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate, continue consulting services or to remain on the
Board, as applicable. Furthermore, the Company or an Affiliate may at any time
dismiss a Participant from employment or consulting free from any liability or
any claim under the Plan, unless otherwise expressly provided in the Plan, any
Award agreement or other agreement.
(d)    Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.
(e)    Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Compensation Committee, such provision shall be
construed or deemed amended to conform to the applicable law, or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.
(f)    Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.
(g)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.
(h)    No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
(i)    Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
(j)    Facility Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such

8



--------------------------------------------------------------------------------



person, or may be applied for the benefit of such person in any manner that the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.
(k)    Participation by Affiliates. In making Awards to Employees employed by an
entity other than the Company, the Committee shall be acting on behalf of the
Affiliate, and to the extent the Partnership has an obligation to reimburse the
Company for compensation paid for services rendered for the benefit of the
Partnership, such payments or reimbursement payments may be made by the
Partnership directly to the Affiliate, and, if made to the Company, shall be
received by the Company as agent for the Affiliate.
(l)    Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.
(m) Compliance with Section 409A. Nothing in the Plan or any Award Agreement
shall operate or be construed to cause the Plan or an Award to fail to comply
with the requirements of Section 409A. The applicable provisions of Section 409A
and the regulations and guidelines issued thereunder are hereby incorporated by
reference and, with respect to an Award the Committee intended to comply with
Section 409A, shall control over any Plan or Award Agreement provision in
conflict therewith. Subject to any other restrictions or limitations contained
herein, in the event that a “specified employee” (as defined under Section 409A)
becomes entitled to a payment under an Award that constitutes a “deferral of
compensation” (as defined under Section 409A) on account of a “separation from
service” (as defined under Section 409A), to the extent required by Section 409A
to avoid the imposition of additional taxes or penalties, such payment shall not
occur until the date that is six months plus one day from the date of such
separation from service (or the date of the individual’s death, if earlier). Any
amount that is otherwise payable within the six-month period described herein
will be aggregated and paid in a lump sum without interest.
(n)    Clawback Policy. To the extent required by applicable law or any
applicable securities exchange listing standards, or as otherwise determined by
the Committee, Awards and amounts paid or payable pursuant to or with respect to
Awards shall be subject to the provisions of any applicable clawback policies or
procedures adopted by the Company or the Partnership, which clawback policies or
procedures may provide for forfeiture, repurchase and/or recoupment of Awards
and amounts paid or payable pursuant to or with respect to Awards.
Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, the Company and the Partnership reserve the right, without the consent
of any Participant or beneficiary of any Award, to adopt any such clawback
policies and procedures, including such policies and procedures applicable to
the Plan or any Award Agreement with retroactive effect.
Section 9.    Term of the Plan.
The Plan shall be effective on the date of its approval by the Board and shall
continue until the earliest of (i) the date terminated by the Board or the
Committee, (ii) all Units available under the Plan have been paid to
Participants, or (iii) the 10th anniversary of the Amendment Date. Unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
however, any Award granted prior to such termination, and the authority of the
Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

9

